Plaintiff filed the bill herein for divorce on the ground of extreme cruelty. Defendant answered without asking affirmative relief. Proofs were taken in open court and the bill dismissed. Plaintiff prosecutes review.
Outside of differences in religious beliefs and squabbles incident thereto there appears an instance of personal violence that was mutual and with equal disgrace.
One noon he came home to dinner and, imagining that she bore a mellow appearance, he sought to kiss her. This act, coming at a time when they occupied separate beds, angered her and she seized a dinner plate and threw it at him. The plate broke and a part struck one of the children and when she seized another plate he slapped her. Following this she left him and their two small children, sold all of the household furniture, even to his bed, and has since lived apart from him and the children, but claims that if, and when, she is able to care for them she wants the children.
The record has been read, the mutual faults of the parties considered, and we are in agreement with the result reached by the circuit judge.
The decree is affirmed, with costs.
NORTH, C.J., and FEAD, BUTZEL, BUSHNELL, EDWARD M. SHARPE, and TOY, JJ., concurred. POTTER, J., took no part in this decision. *Page 683